DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s 1/26/22 election without traverse of Group I (claims 1-19) is acknowledged.  Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because it lacks a “Brief Description of the Drawings” section.  See MPEP 608.01(g) (1st sentence). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites “the subsequent dissolution stage” and claim 16 recites “the acid treatment stage”, and both claims depend from claim 1, but claim 1 does not recite “a subsequent dissolution stage” (claim 2 does, however) or “an acid treatment stage” (claim 1 recites “a separate acid treatment stage”).   Claims 8 and 16’s quoted recitations thus lack sufficient antecedent bases, rendering claims 8 and 16 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  While claims 8 and 16 have respectively been interpreted for examination purposes (MPEP 2173.06) as instead depending from claim 2 and reciting “the separate acid treatment stage”, these rejections nevertheless need addressing.
Applicant is hereby advised that, as dependent claim 16 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-10, and 19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by the 2014 Pasquier et al. Applied Geochemistry article (“AG”).  Regarding claims 1, 9, and 19, AG discloses a method comprising the steps of a) slurrying/suspending crushed and ground serpentinite (a magnesium silicate mineral) in water (see AG at, e.g., p. 67, R col., 1st full par. and pp. 67-68 bridging par.; Fig. 1), b) contacting a CO2-comprising mixed gas with the slurry to dissolve/leach Mg+2 from the serpentinite and thus form an Mg+2-enriched aq. solution and an Mg+2-depleted solid residue (see id. at, e.g., abstr.; Fig. 1 “Unreacted residue”), c) (implicitly, see MPEP 2112 & 2144.01) recovering at least some of the Mg+2-depleted solid residue (see AG at, e.g., Fig. 1 “Unreacted residue” separated from mother liquor by filtration), d) reacting the recovered Mg+2-depleted solid residue with H2SO4 to further dissolve/leach Mg+2 (and, implicitly, other so leachable metals/cations, see MPEP 2112 & 2144.01) therefrom and give an acid-treated solid residue (see id. at, e.g., p. 71, R col. par. 1-2; Table 3), e) (implicitly, see MPEP 2112 & 2144.01) recovering at least some of the acid-treated solid residue (since the amount of Mg+2 so further leached/dissolved was measured -see AG at, e.g., p. 71, R col. par. 1-2 and Table 3- separation/recovery of the acid-treated solid residue is reasonably inferred/implied), and f) precipitating MgCO3 from the Mg+2-enriched aq. solution in a separate precipitation stage (see id. at, e.g., abstr.; p. 70-71 bridging par., p. 72 §4; Fig. 1).  
Regarding claim 2, AG discloses a method comprising the steps of a) slurrying/suspending crushed serpentinite (a magnesium silicate mineral) in water (see AG at, e.g., p. 67, R col., 1st full par. and pp. 67-68 bridging par.; Fig. 1), b) contacting a CO2-comprising mixed gas with the slurry to dissolve/leach Mg+2 from the serpentinite and thus form an Mg+2-enriched aq. solution and an Mg+2-depleted solid residue (see id. at, e.g., abstr.; Fig. 1 “Unreacted residue”), c) (implicitly, see MPEP 2112 & 2144.01) recovering at least some of the Mg+2-depleted solid residue (see AG at, e.g., Fig. 1 “Unreacted residue” separated from mother liquor by filtration), and/or recovering at least some of the Mg+2-depleted solid residue by filtering it off from the Mg+2-enriched aq. solution (see id. at, e.g., p. 71, L col. 1st full par.), d) conducting a further dissolution by mixing the filter cake with fresh water and contacting the resulting slurry with a CO2-comprising mixed gas to leach/dissolve further Mg+2 into aq. solution and give a further-Mg+2-depleted solid residue (see id. at, e.g., pp. 70-71, bridging par. to p. 71, L col. 1st full par.; Fig. 6), e) recovering at least some of the further-Mg+2-depleted solid residue (see id. at, e.g., p. 71, full par. 1-2; Table 3), f) reacting the recovered further-Mg+2-depleted solid residue with H2SO4 to further dissolve/leach Mg+2 (and, implicitly, other so leachable metals/cations, see MPEP 2112 & 2144.01) therefrom and give an acid-treated solid residue (see AG at, e.g., p. 71, R col. par. 1-2; Table 3), g) (implicitly, see MPEP 2112 & 2144.01) recovering at least some of the acid-treated solid residue (since the amount of Mg+2 so further leached/dissolved was measured -see AG at, e.g., p. 71, R col. par. 1-2 and Table 3- separation/recovery of the acid-treated solid residue is reasonably inferred/implied), and h) precipitating MgCO3 from the Mg+2-enriched aq. solution (of step b) and/or d)) in a separate precipitation stage (see id. at, e.g., abstr.; p. 70-71 bridging par., p. 72 §4; Fig. 1).
Regarding claim 8 (interpreted as detailed above), AG’s dissolution steps/stages are conducted at 22±3oC and 10.5 barg (i.e. 1,151.3 kPa).  See AG at, e.g., p. 68 (1st full par.).
Regarding claim 10, since AG is silent as to the P & T values of its H2SO4 treatment step/stage, ambient P & T conditions (i.e. ~25oC and ~101.3 kPa) are reasonably considered to be implicit.  MPEP 2112 (regarding implicit disclosure in anticipation rejections).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 3-6 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over AG.  Regarding claim 6, AG employs simulated cement plant flue gas, and states that the overall research is an effort “to reduce post combustion industrial CO2 emissions[.]”  See AG at, e.g., p. 67, R col. 1st full par. and pp. 67-68, bridging par.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AG’s overall methodology by employing a flue gas as claimed as its CO2-comprising mixed gas, given AG’s use of simulated industrial flue gas and the desire “to reduce post combustion industrial CO2 emissions[.]”  MPEP 2143 I.(G).
Regarding claims 3-4, AG’s dissolution steps/stages are conducted at 22±3oC and 10.5 barg (i.e. 1,151.3 kPa).  See AG at, e.g., p. 68 (1st full par.).  AG further teaches that “MgCO3 can be precipitated by increasing the temperature around 40oC in order to increase precipitation kinetics.”  See id. at, e.g., pp. 70-71, bridging par.  Since it is well-known in the chemical arts that the solubility of gases in liquids (i.e. CO2 in H2O for AG) varies inversely with T, and also varies directly with P (Examiner takes official notice that this is so), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the P of AG’s Mg+2-enriched aq. solution instead of increasing the T thereof, since either alteration decreases the solubility of AG’s CO2 in its Mg+2-enriched aq. solution.  MPEP 2143 I.(B)-(D).  In doing so, the decreased amount of CO2 in said aq. solution would achieve the claimed effect of raising said aq. solution’s pH and thus increasing MgCO3 precipitation by decreasing the solubility thereof.  Specifically regarding claim 4, it is noted that the duplication of prior art parts has been held to be a prima facie obvious variation.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); Petroleo Brasileiro S.A.-- Petrobras v. Comm’r of Patents and Trademarks, 2 USPQ2d 1720, 1721-22 (D.D.C. 1987) (affirming BPAI conclusion that using multiple reactors would have been obvious to one of skill in the art where the prior art teaches only a single, similar reactor); MPEP 2144.04 VI. B.
Regarding claim 5, upon conducting the prima facie obvious P reduction to liberate CO2 from the Mg+2-enriched aq. solution as detailed above vis-à-vis claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recycle the so-liberated CO2 back to AG’s step b), as doing so would desirably decrease the need (and cost) for externally-supplied CO2.  MPEP 2143 I.(G).
Additionally and/or alternatively regarding claim 10, since AG is silent as to the P & T values of its H2SO4 treatment step/stage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AG’s overall methodology by employing ambient P & T conditions (i.e. ~25oC and ~101.3 kPa) for said step/stage, since doing so would not require any additional equipment to achieve such conditions (e.g. pumps and/or heaters/chillers).  MPEP 2143 I.(G).

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over AG in view of Nelson, US 4,058,587 (1977).  Regarding claim 7, AG’s teachings and suggestions are as detailed above.  AG’s crushed and ground serpentinite comprises “high concentrations of Mg, Si, and Fe[.]”  See AG at, e.g., p. 68 §3.1 (1st par.); Table 1.  While AG does not teach extracting an iron-rich portion from its acid-treated (and Mg+2-depleted) solid residue as claimed, Nelson so teaches.
Nelson teaches that, after removing Mg+2-enriched aq. solution from contacting a slurry of ground serpentine (such as AG’s), fine magnetite solids separated from the Mg+2-enriched aq. solution “can be separated utilizing conventional, well known, physical methods.  For example, the ma[g]netite can be separated by magnetic concentration…”  See Nelson at, e.g., col. 8, ln. 64 to col. 9, ln. 8, col. 9, ln. 33-39; Ex. 1.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AG’s overall methodology by magnetically separating fine magnetite solids from AG’s step c) Mg+2-depleted solid residue by magnetic separation as taught by Nelson- in doing so, saleable magnetite is recovered and may be sold to offset process costs.  MPEP 2143 I.(G).

Claim Objections/Potentially Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ May 6, 2022
Primary Examiner
Art Unit 1736